      Case 6:17-cv-06847-LJV-LGF Document 33-2 Filed 09/25/19 Page 1 of 1



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


RICHARD ASLIN, KETURAH BIXBY,
JESSICA CANTLON, BENJAMIN HAYDEN,
SARAH HEILBRONNER, CELESTE KIDD,
BRADFORD MAHON, ELISSA NEWPORT                                DECLARATION OF ERIC J. WARD
and STEVEN PIANTADOSI,                                        IN SUPPORT OF DEFENDANTS’
                                                              MOTION TO DISMISS
                                      Plaintiffs,
VS.
                                                              Civil Case No.:
UNIVERSITY OF ROCHESTER,                                      6:17-cv-06847-LJV-LGF
JOEL SELIGMAN, and ROBERT CLARK,

                                      Defendants.




       Eric J. Ward, pursuant to 28 U.S.C. § 1746, declares under penalty of perjury that the

foregoing is true and correct:

       1.       I am an attorney duly admitted to practice before this Court and am a member of

Ward Greenberg Heller & Reidy LLP, attorneys for the defendants.

       2.       A copy of my e-mail to plaintiffs’ counsel dated September 13, 2019 is attached

at Exhibit A.

       3.       A copy of plaintiffs’ counsel’s letter to me dated September 18, 2019 is attached

at Exhibit B.

       I declare under penalty of perjury that the foregoing is true and correct.


Executed on: September 25, 2019


                                                             s/ Eric. J. Ward
                                                                 Eric J. Ward
